Citation Nr: 1030161	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
ankle injury.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for residuals of a right 
shoulder injury.  

4.  Entitlement to service connection for residuals of a left eye 
injury.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 
2001.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Because it requires further development, the Board is remanding 
the claim for service connection for residuals of a right 
shoulder injury to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  However, the Board is going ahead and 
deciding the claims for residuals of right ankle and left eye 
injuries and a left shoulder disorder.


FINDINGS OF FACT

1.  There is no probative (i.e., competent and credible) medical 
or other evidence indicating the Veteran has current right ankle 
disability - including to account for his complaints of pain, 
much less as a residual of an injury sustained during his 
military service.

2.  A left shoulder disorder, impingement syndrome, is not shown 
during service nor is there any competent and credible medical or 
other evidence linking this disorder to the Veteran's military 
service.

3.  There is, however, competent and credible medical nexus 
evidence indicating that it is as likely as not (50/50 chance or 
probability) the Veteran's left eye pterygium - though no 
additional disability involving this eye - was caused by or the 
result of prolonged sun exposure during his military service.




CONCLUSIONS OF LAW

1.  Right ankle and left shoulder disorders were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  But resolving all reasonable doubt in his favor, the 
Veteran's left eye pterygium was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of a letter dated in September 2007, the RO advised the 
Veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to assist 
him in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA also 
request that he submit any evidence in his possession that might 
substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).  The 
RO issued that September 2007 VCAA notice letter prior to 
initially adjudicating his claims in November 2007, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (indicating that, even if there was a 
timing error in the provision of that VCAA notice, because it was 
post-adjudicatory rather than pre-adjudicatory, this timing error 
nonetheless could be rectified ("cured") by providing any 
necessary VCAA notice and then readjudicating the claim - 
including in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim).

Also in that letter, the RO apprised the Veteran of the 
downstream disability rating and effective date elements of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

So the Veteran has received all required VCAA notice.  And he, as 
the pleading party, not VA, has the evidentiary burden of showing 
there is a VCAA notice error and, moreover, why it is unduly 
prejudicial - meaning outcome determinative.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and VA evaluation and treatment 
records.  He also had a VA Compensation and Pension Examination 
(C&P Exam).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  The Board 
is therefore satisfied VA has provided all assistance required by 
the VCAA.  38 U.S.C.A. § 5103A.

II.  Service Connection

Service connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to service connection, there must be 
medical evidence of current disability, medical or lay evidence 
of in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Pond v. West, 12 Vet. App. 341, 346 
(1999); and Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows the disability was incurred in service.  38 C.F.R. 
3.303(d).  

A.  Residuals of a Right Ankle Injury

The Veteran contends he has experienced pain in his right ankle 
since injuring it during his military service.

But, as explained, the first and indeed perhaps most fundamental 
requirement for any claim for service connection is that there 
initially needs to be proof the Veteran has the condition 
claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability).  See also McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying 
that this requirement of having current disability is satisfied 
when the claimant has disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that he may be granted service connection even though 
the disability resolves prior to VA's adjudication of the claim).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  A "current disability" means a disability 
shown by competent medical evidence to exist.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. 
App. 268 (1997).



Here, though, the Veteran has not provided any medical or other 
evidence that is both competent and credible showing he has this 
required current disability involving his right ankle.  This is 
so notwithstanding that his STRs show treatment for a right ankle 
sprain and subsequent right ankle complaint.  The Board is also 
aware of his post-service clinical records showing complaints of 
right ankle pain "for years", so presumably dating back to that 
injury in service.  But there has been no definitive diagnosis of 
an underlying right ankle disability to account for these 
complaints of pain. See Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001) (indicating that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted).  Concerning this threshold 
preliminary requirement, 
X-rays of this ankle taken during his November 2007 VA C&P Exam 
were negative, showing no evidence of fracture, dislocation or 
other joint abnormality.  The joints and soft tissues were 
unremarkable.  And the VA C&P Examiner indicated in his 
diagnostic assessment that the right ankle sprain in service had 
"resolved", that there was a normal VA exam and normal X-ray, 
so no opinion indicated (meaning no current disability to 
determine whether related to service).

Consequently, the Veteran has not established the required 
current right ankle disability, in spite of his complaints of 
chronic pain.  Hence, the preponderance of the evidence is 
against his claim for service connection for a right ankle 
disability as a residual of an injury sustained in service, so 
there is no reasonable doubt to resolve in his favor, and this 
claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001).



B.  Left Shoulder Disability

The Veteran also says he has a left shoulder disability that 
dates back to his military service.  

A VA outpatient treatment record dated in January 2008 shows the 
Veteran's complaints of shoulder symptoms, and there is a 
diagnosis of bilateral (meaning right and left) shoulder 
pain/impingement syndrome.  Thus, there is the required current 
left shoulder disability - namely, impingement syndrome, 
to account for his complaints of pain referable to this shoulder.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Consequently, the determinative issue is whether this left 
shoulder disability is somehow attributable to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, 
unfortunately, it is in this critical other respect that his 
claim fails.

Regarding in-service incurrence of a relevant left shoulder 
injury or disease, there is no competent and credible medical or 
other evidence of any left shoulder complaint or finding in any 
of the Veteran's STRs, including suggestive of impingement 
syndrome.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) the Court addressed lay evidence as potentially competent 
to support presence of a disability, including during service, 
even where not corroborated by contemporaneous medical evidence 
such as STRs.  However, the Court in Buchanan went on to indicate 
that the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  So the absence of any relevant 
subjective complaints during service or objective clinical 
findings such as a pertinent diagnosis, while not altogether 
dispositive of the claim, is nonetheless probative evidence to be 
considered against the claim in ultimately determining whether 
service connection is warranted.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).  There also is simply no medical nexus evidence 
relating the Veteran's current left shoulder impingement syndrome 
to his military service.  So even acknowledging there is proof of 
this claimed disability, there still is no competent medical 
evidence of an etiological link between this current disability 
and his military service.  

Medical evidence generally is required to establish a medical 
diagnosis or to address questions of medical causation.  Mere lay 
assertions regarding this usually are insufficient.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See 38 C.F.R. § 3.159(a)(2).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition (e.g., a broken leg, separated shoulder, 
varicose veins, flat feet, etc.), (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

Here, though, the Board is not questioning whether there is the 
required diagnosis.  Indeed, to the contrary, as mentioned, the 
diagnosis of impingement syndrome has been readily conceded.  The 
Board also is not questioning whether the Veteran is competent, 
even as a layman, to proclaim having experienced pain in this 
shoulder since his military service, as this is capable of even 
his lay observation.  Rather, he has not established the required 
linkage between this current disability and his military service, 
and this particular disability he is claiming is not the type 
that is capable of being linked to his military service merely by 
his unsubstantiated lay opinion.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

The Board thus concludes that the preponderance of the evidence 
is against the Veteran's claim for service connection for a left 
shoulder disability.  And as the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Left Eye Disability

The Veteran is claiming entitlement to service connection for 
left eye disability as a residual of injury.  His STRs show 
treatment for a left corneal abrasion, foreign body in this eye, 
and complaints of problems reading with headaches.  During an 
evaluation in December 2000, so just a couple of months before 
his discharge in February 2001, blurriness when reading for long 
periods was reported, but physical examination revealed no 
abnormalities of his eyes - so including his left eye in 
particular.

During a November 2007 VA C&P Exam, the examiner indicated the 
Veteran's eye injuries in service had resolved, referring to the 
corneal metallic foreign body and rust ring in this eye in 2000 
while hammering that had to be removed, and an earlier paint 
splash in this eye in December 1991 that had to be flushed.  
The diagnosis, instead, was left eye pterygium.  The examiner 
explained that a pterygium is an overgrowth of fibrous 
conjunctival tissue extending onto the cornea, associated with 
aging and a history of sun exposure.  So given the Veteran's 
history of prolonged sun exposure while in the Navy, along with 
no prior documentation, and his age, there is at least a 50/50 
chance that the pterygium was caused by or a result of his 
military service. 

The determination as to whether the service-connection 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and competency to 
determine its probative value.  See Baldwin v. West, 13 Vet. App. 
1, 8 (1999).  

Here, the VA C&P Examiner clarified that the only current left 
eye disability is the pterygium, pointing out that the other left 
eye injuries the Veteran sustained in service have since 
resolved.  But this VA C&P Examiner did at least etiologically 
link the pterygium to the Veteran's military service, indicating 
the probability of this correlation is as likely as not.  An 
absolutely accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  And although a left eye pterygium was not shown 
during service, and is not a presumptive condition of the type 
contemplated by 38 C.F.R. §§ 3.307, 3.309 that may be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service, service connection is still 
permissible so long, as here, there is sufficient evidence 
linking this condition to the Veteran's military service.  
38 C.F.R. § 3.303(d).  So resolving all reasonable doubt in his 
favor concerning this, service connection is warranted for his 
left eye pterygium.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for residuals of a right ankle 
injury is denied.  

The claim for service connection for a left shoulder disability 
also is denied.  

But the claim for service connection for a left eye disorder - 
namely, pterygium, is granted.




REMAND

The remaining claim on appeal is for service connection for 
residuals of a right shoulder injury.  The Veteran's STRs show he 
received treatment for a right shoulder sprain, and right 
shoulder symptoms were noted in the report of his service 
separation physical examination.  Also, at the conclusion of the 
November 2007 VA C&P Exam since service, the examiner diagnosed 
mild, right acromioclavicular (AC) joint sprain.  The examiner 
then indicated it would be to resort in mere speculation that the 
Veteran's current AC joint sprain was the same condition found in 
service, while later going on to state that there was no 
objective evidence to support this claim that a chronic right 
shoulder condition had onset during his active military service.  
So this VA C&P Examiner seemingly ultimately concluded against 
this claim.

In certain instances, noncommittal opinions like this amount to 
"nonevidence," neither for nor against the claim, because service 
connection may not be based on speculation or remote possibility.  
See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty).  See also 38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as distinguished 
from pure speculation or remote possibility).

However, in Hogan v. Peake, 544 F.3d 1295 (2008), and Fagan v. 
Shinseki, 573 F.3d 1282 (2009), the Federal Circuit Court stated 
that classifying a medical report and opinion as non-evidence is 
"troubling."

A more recent precedent case also admonished the Board for 
relying on medical opinions that also were unable to establish 
this required linkage, without resorting to mere speculation, as 
cause for denying the Veteran's claims.  See Jones v. Shinseki, 
23 Vet. App. 382 (2010).  In Jones, the Court noted it was 
unclear whether the examiners were unable to provide this 
requested definitive medical comment on etiology because they 
actually were unable to since the limits of medical knowledge had 
been exhausted or, instead, for example, needed further 
information to assist in making this determination (e.g., 
additional records and/or diagnostic studies) or other procurable 
and assembled data.

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").  
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

Accordingly, this remaining claim is REMANDED for the following 
additional development and consideration:

1.  Arrange for the Veteran to undergo 
another VA C&P Exam for additional medical 
comment concerning the etiology of his 
current right shoulder disorder - but 
especially in terms of the likelihood 
(very likely, as likely as not, or unlikely) 
it is attributable to his military service, 
and in particular to his right shoulder 
injury in service.

The examination should include any necessary 
diagnostic testing or evaluation.  And the 
claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history - including, in particular, the 
records of his injury to this shoulder during 
service and the evaluation and treatment he 
received in the aftermath of that injury.  
Consider, as well, the relevant notations 
made during his military discharge 
examination.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

If, per chance, the examiner is unable to 
provide this requested opinion, such as 
without resorting to mere speculation, then 
he/she must expressly indicate this and 
discuss why this is not possible or feasible.  
To this end, the examiner must indicate 
whether he/she cannot provide this requested 
definitive medical comment on etiology 
because he/she is unable to since the limits 
of medical knowledge have been exhausted or 
there are multiple possible etiologies, none 
more prevalent than another, or, instead, for 
example, he/she needs further information to 
assist in making this determination (e.g., 
additional records and/or diagnostic studies) 
or other procurable and assembled data.

2.  Then readjudicate this remaining claim in 
light of any additional evidence.  If this 
claim is not granted to the Veteran's 
satisfaction, then send him and his 
representative a SSOC and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


